 USDC IN/ND case 3:20-cv-00968-JD-MGG document 4 filed 11/23/20 page 1 of 5


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DEONDRE LANGSTON,

               Plaintiff,

                      v.                          CAUSE NO. 3:20-CV-968-JD-MGG

 LARRY MCDONALD, et al.,

               Defendants.

                                 OPINION AND ORDER

      Deondre Langston, a prisoner without a lawyer, filed a complaint against Larry

McDonald and Darrell Martin. “A document filed pro se is to be liberally construed, and

a pro se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A,

the court must review the merits of a prisoner complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief.

      On October 18, 2020, Sgt. Darrell Martin referred to Langston as a “fucking gay

ass homosexual.” ECF 1 at 4. Langston responded by throwing fecal matter and urine at

Sgt. Martin. Even though Langston remained in his cell, Sgt. Martin then sprayed

Langston with oleoresin capsicum (“OC”) spray. Langston was told to cuff up and was

removed from his cell. He received no medical attention after being sprayed with OC.
 USDC IN/ND case 3:20-cv-00968-JD-MGG document 4 filed 11/23/20 page 2 of 5


         As an initial matter, while offensive, the verbal harassment that Langston

endured does not state a claim. “An Eighth Amendment claim based on the infliction of

psychological pain on an inmate requires (1) objectively, sufficiently serious

misconduct, and, (2) subjectively, an intent to wantonly inflict psychological pain for no

legitimate purpose.” Snow v. List, No. 11-CV-3411, 2014 WL 1515613 * 1 (C.D. Ill. April

17, 2014) (citing Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003)). Standing alone,

“[t]he use of derogatory language, while unprofessional and deplorable,” is not serious

enough to violate the Constitution. DeWalt v. Carter, 224 F.3d 607, 612 (7th Cir. 2000).

         The use of OC spray when Langston remained in his cell, however, does state a

claim. The “core requirement” for an excessive force claim is that the defendant “used

force not in a good-faith effort to maintain or restore discipline, but maliciously and

sadistically to cause harm.” Hendrickson v. Cooper, 589 F.3d 887, 890 (7th Cir. 2009).

Several factors guide the inquiry of whether an officer’s use of force was legitimate or

malicious, including the need for an application of force, the amount of force used,

and the extent of the injury suffered by the prisoner. Id. Langston’s allegations,

when accepted as true, are sufficient to state a claim against Sgt. Martin for excessive

force.

         As for the alleged lack of medical care, the Constitution is violated only when a

defendant is deliberately indifferent to an inmate’s serious medical needs. Gutierrez v.

Peters, 111 F.3d 1364, 1369 (7th Cir. 1997). A medical need is “serious” if it is one that a

physician has diagnosed as mandating treatment, or one that is so obvious that even a

lay person would easily recognize the necessity for a doctor’s attention. Greeno v. Daley,


                                              2
 USDC IN/ND case 3:20-cv-00968-JD-MGG document 4 filed 11/23/20 page 3 of 5


414 F.3d 645, 653 (7th Cir. 2005). “[C]onduct is deliberately indifferent when the official

has acted in an intentional or criminally reckless manner, i.e., the defendant must have

known that the plaintiff was at serious risk of being harmed and decided not to do

anything to prevent that harm from occurring even though he could have easily done

so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (quotation marks, brackets, and

citation omitted). Giving Langston the benefit of the inferences that he is entitled to at

this stage of the case, he will be permitted to proceed against Sgt. Martin on his claim

that he was denied medical care following the use of OC spray on October 18th or 19th.

       Around 12:30 a.m. on October 19, 2020, Langston was in the shower and Sgt.

Larry McDonald was cleaning the feces and urine from Langston’s cell. Langston

alleges that the two were arguing and Sgt. McDonald swung the mop at Langston,

hitting him in the face and getting excrement in his right eye. This ultimately caused

him to become blind in that eye. These allegations, if true, amount to a malicious use of

force, and Langston will be permitted to proceed against Sgt. McDonald on this claim.

       Finally, Langston alleges that Sgt. McDonald threatened to rape him or have an

inmate rape him. As noted earlier, to state a claim under the Eighth Amendment for

infliction of psychological pain, a plaintiff must allege misconduct that is objectively

sufficiently serious, along with a showing that the misconduct was intended to

wantonly inflict psychological pain. Snow, 2014 WL 1515613 *1. In Dobbey v. Illinois

Department of Corrections, the plaintiff alleged a white prison guard hung a noose from

the ceiling in plain view of black inmates. 574 F.3d 443 (7th Cir. 2009). The guard

swatted at the noose to make it swing back and forth, then sat down in a chair and


                                             3
 USDC IN/ND case 3:20-cv-00968-JD-MGG document 4 filed 11/23/20 page 4 of 5


“crossed his arms looking crazy with evil eyes.” Id. In analyzing whether the plaintiff

stated a constitutional claim, the court was “mindful of the ugly resonance of the noose,

symbolic of the lynching of blacks . . ..” Id. Nevertheless, the court affirmed the

dismissal, reasoning that racial harassment alone, with no realistic threat of harm, was

not “cruel and unusual punishment” under Eighth Amendment standards. Id. at 446.

       Any harassment of a prisoner increases his punishment in a practical
       sense, if we equate punishment to the infliction of disutility (and why
       not?). But harassment, while regrettable, is not what comes to mind when
       one thinks of “cruel and unusual” punishment. Nor does it inflict injury
       comparable in gravity to failing to provide a prisoner with adequate
       medical care or with reasonable protection against the violence of other
       prisoners. The line between “mere” harassment and “cruel and unusual
       punishment” is fuzzy, but we think the incident with the noose and the
       “evil eyes” falls on the harassment side of the line because it was not a
       credible threat to kill, or to inflict any other physical injury. The case falls
       well short of Burton v. Livingston, 791 F.2d 97, 100-01 (8th Cir. 1986), where
       a prisoner alleged that a guard pointed a gun at him, cocked it, called him
       “nigger,” and repeatedly threatened to shoot him, or Irving v. Dormire,
       supra, 519 F.3d at 449-50, where a prisoner alleged that a guard had
       threatened to kill him, repeatedly offered a bounty to any prisoner who
       would assault him, and gave a prisoner a razor blade with which to
       assault him. See also Northington v. Jackson, supra, 973 F.2d at 1524.

Dobbey, 574 F.3d at 446. Even giving Langston the inferences to which he is entitled at

this stage, the conduct he describes – while wholly inappropriate - does not fall over the

line into an Eighth Amendment violation for cruel and unusual punishment.

       For the foregoing reasons, the court:

       (1) GRANTS Deandre Langston leave to proceed against Darrel Martin in his

individual capacity for monetary damages for allegedly using excessive force against

him on October 18, 2020, or October 19, 2020, when he sprayed Langston with OC spray

while he was in his cell, in violation of the Eighth Amendment;

       (2) GRANTS Deandre Langston leave to proceed against Darrel Martin in his

individual capacity for monetary damages for allegedly denying Langston medical care


                                               4
 USDC IN/ND case 3:20-cv-00968-JD-MGG document 4 filed 11/23/20 page 5 of 5


on October 18, 2020, or October 19, 2020, following the use of OC spray, in violation of

the Eighth Amendment;

       (3) GRANTS Deandre Langston leave to proceed against Larry McDaniel in his

individual capacity for monetary damages for allegedly maliciously hitting him in the

face with a mop containing excrement on October 19, 2020, leading to blindness in

Langston’s right eye, in violation of the Eighth Amendment;

       (4) DISMISSES all other claims;

       (5) DIRECTS the clerk to request Waiver of Service from (and if necessary, the

United States Marshals Service to serve process on) on Darrel Martin and Larry

McDaniel at the Indiana Department of Correction with a copy of this order and the

complaint (ECF 1), pursuant to 28 U.S.C. § 1915(d);

      (6) ORDERS the Indiana Department of Correction to provide the United States

Marshal Service with the full name, date of birth, social security number, last

employment date, work location, and last known home address of any defendant that

does not waive service, if they have such information; and

       (7) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Darrel Martin and Larry

McDaniel to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which the plaintiff has been granted leave to

proceed in this screening order.

       SO ORDERED on November 23, 2020
                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT



                                             5
